Citation Nr: 0306907	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  01-07 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, S.R and T.R.




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 until 
October 1978.  He died on December [redacted], 2000.  The appellant 
is the widow of the veteran.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2001 
decision of the Los Angeles, California Regional Office (RO) 
which denied service connection for the cause of the 
veteran's death, and eligibility for Dependents Educational 
Assistance (DEA) under 38 U.S.C., Chapter 35  .

The veteran was afforded a personal hearing before a Member 
of the Board sitting at Los Angeles, California in November 
2002; the transcript of which is of record.  The issue of DEA 
under 38 U.S.C., Chapter 35 was affirmatively withdrawn from 
appellate consideration at that time.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's official death certificate reflects that he 
died in December 2000 from metastatic adenocarcinoma, and 
that hypertension was a significant condition contributing to 
death, but not related to the immediate cause of death.  

3.  At the time of death, service connection was in effect 
for hypertension, rated 10 percent disabling.

4.  Gastroesophageal symptoms noted in service did not 
develop into a chronic disorder

5.  Adenocarcinoma was not shown in service or within one 
year of discharge from service.

6.  There is no medical evidence in the record of a nexus 
between the adenocarcinoma from which the veteran died and 
his period of military service. 

7.  There is no medical evidence in the record of a nexus 
between the service-connected hypertension and the 
development of adenocarcinoma.

8.  The more probative medical evidence of record does not 
reflect that hypertension was materially or substantially 
implicated in the veteran's death.  


CONCLUSION OF LAW

A service-connected disability did not cause or materially or 
substantially contribute to the cause of the veteran's death, 
and the disability that caused death was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 105(a), 1110, 1112, 
1113, 1310, 5100, 5102, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.3.307, 3.309, 3.310, 3.312 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's duties as a missile 
maintenance systems technician in service exposed him to a 
great deal of toxic chemicals, fuels and vapors which she 
feels ultimately led to the development of metastatic 
adenocarcinoma from which he died.  It is also asserted that 
the service-connected hypertension was also a contributing 
cause of his death, and so debilitated the veteran that it 
hastened his death.  She maintains that for these reasons, 
service connection for the cause of the veteran's death 
should be granted by the Board.  

Initial Matters: Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (codified as amended at 38 C.F.R. § 3.102).  They 
also include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(b) (2002)).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(c) 
(2002)). 

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and the implementing 
regulations do not prevent the Board from rendering a 
decision on this issue.  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim has 
been accomplished.  As evidenced by the August 2001 statement 
of the case, the appellant has been furnished the pertinent 
laws and regulations governing the claim and the reasons for 
the denial.  She has been given notice of the information and 
evidence needed to substantiate the claim, and has been 
afforded opportunities to submit information and evidence.  
The Board finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate the claim currently under 
consideration, to include scheduling a personal hearing in 
November 2002 and requesting private clinical records.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In a 
letter to the appellant dated in July 2002, the RO informed 
the appellant of the notice and duty to assist provisions of 
the VCAA, what the evidence had to show to establish 
entitlement to service connection for the cause of death, 
what medical and other evidence the RO needed from her, what 
information or evidence the appellant could provide in 
support of the claim, what evidence VA would try to obtain 
for her, and what evidence the RO had received in support of 
the claim.  Therefore, the duty to notify has been met.  
Under these circumstances, the Board finds that adjudication 
of the claim on appeal poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303 (2002).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred or aggravated in service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A.  § 1310; 38 C.F.R. § 3.312.  The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  To be considered a contributory cause of death, 
it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and a malignancy becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

Factual Background 

The service medical records reflect that upon separation 
examination report dated in August 1961, it was noted that 
the veteran had frequent indigestion associated with some 
type of foods which was relieved by bicarbonate of soda.  It 
was recorded that there were no complications or sequela of 
those complaints.  He was seen in sickbay in July 1975 where 
it indicated that he had acid peptic symptoms with epigastric 
pain, and sometimes awakened at night with similar symptoms.  
Donnatol was prescribed.  Upon examination in August 1978 for 
retirement from active duty, the gastrointestinal system was 
evaluated as normal.  

The veteran underwent a VA general medical examination in 
March 1979 and was found to be hypertensive.  No abnormal 
findings of the digestive system were noted except for some 
protrusion of the abdominal wall which was felt to be due to 
obesity.  By rating action dated in June 1979, service 
connection for hypertension was granted, and a 10 percent 
disability evaluation was assigned.  

Upon VA general medical examination in April 1980, no 
abnormal findings of the digestive system were noted.  VA 
outpatient records dated in January 1988 reflect that the 
veteran was seen for complaints of difficulty swallowing.  
When evaluated in February 1988, medical history was rendered 
that in 1983, he was found to have pharyngeal spasm.  The 
veteran underwent a esophagogastoduoscopy with biopsy in 
February 1988 where it was noted that he had a history of 
dietary indiscretions.  Diagnostic study revealed Barrett's 
esophagus with erosions and antral gastritis, but no evidence 
of esophageal or gastric carcinoma.  On VA examination in 
February 1992, he complained of chronic indigestion, but no 
examination of the digestive system was performed on this 
occasion.  On VA examination in September 1996, no abnormal 
abdominal findings were indicated.  

Received in January 2001 was a death certificate showing that 
the veteran died on December [redacted], 2000, and that the immediate 
cause of death was metastatic adenocarcinoma.  Hypertension 
shown as an other significant condition contributing to death 
but not related to the immediate cause. 

Subsequently received was the veteran's terminal report from 
the Lompoc District Hospital which showed that he was seen in 
mid December 2000 with complaints of mid flank pain and 
weight loss.  It noted that a work-up was performed, 
including a CAT scan of the abdomen and chest, which showed a 
positive esophageal mass and positive adenopathy for which a 
diagnosis of probable metastatic esophageal carcinoma was 
rendered.  He was sent home and placed on an elixir of 
Tylenol with Codeine, but was readmitted after a decreased 
level of responsiveness.  During that period, the veteran's 
blood pressure was recorded as 110/66 and 128/68.  Reference 
to hypertension and other disabilities was made by history 
only.  The appellant's family was advised that his prognosis 
was poor and that he was not a candidate for further 
treatment.  The family agreed to palliative care and a "Do 
not Attempt Resuscitation" order.  The veteran expired on 
December [redacted],, 2000 with final diagnoses of metastatic 
adenocarcinoma, renal insufficiency and dehydration.  

The appellant presented testimony upon personal hearing on 
appeal in November 2002 to the effect that her husband died 
from metastatic cancer, and said that she had been told by 
her physician that the veteran's death was partially related 
to service-connected hypertension and/or medication taken 
therefor.  It was also related that hypertension was also a 
contributing cause of death because it accelerated the 
veteran's demise.  

Legal Analysis

In the instant case, the service medical records reflect no 
complaints or findings referable to esophageal cancer or any 
other type of gastrointestinal malignancy.  Although the 
appellant was shown to have had several gastrointestinal 
complaints during his long period of service, there is no 
clinical evidence that such symptoms developed into a chronic 
disorder.  See 38 C.F.R. § 3.3.303.  As noted above, his 
gastrointestinal system was evaluated as normal at retirement 
from service, and no abnormal digestive and/or abdominal 
findings were indicated on post service VA examinations in 
1979 and 1980.  Evidence of a definitive disorder affecting 
the esophagus was not clinically indicated in the record 
until 1988, when a history of esophageal spasm dating back to 
1983 was reported.  The diagnostic study performed in 1988 
was negative for esophageal or gastric cancer.  Under such 
circumstances, the Board finds that there exists no competent 
clinical evidence that a malignancy had its onset in service 
on either a direct or presumptive basis.  38 U.S.C.A. §§  
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2002).  

The record also does not support a finding that the service-
connected hypertension was implicated to any material or 
substantial extent in the veteran's death.  Although it was 
noted on the death certificate that hypertension was a 
significant contributing cause to death, it was clearly 
indicated that it was not related to the immediate cause of 
the veteran's passing.  The Board points out that the 
terminal hospital records do not refer to hypertension as 
implicated in the veteran's death in any manner, and those 
clinical records are controlling in this instance.  There is 
no physician or medical documentation of record that supports 
a relationship between the development of the veteran's 
terminal disease process and the service-connected 
disability; rather, a causal connection must be shown

It is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
While the appellant may truly believe that service-connected 
disability, or medication taken therefor led to the veteran's 
death, or that the service-connected disability so 
debilitated him that it hastened his demise, the more 
probative evidence of record does not support those 
conclusions, and reflects that hypertension no more than 
casually shared in producing death.  See 38 U.S.C.A.  § 1310; 
38 C.F.R. § 3.312. 

The Board has carefully considered the appellant's assertions 
and testimony in connection with the claim on appeal, as well 
as the statements which have been advanced on her behalf.  
However, as layperson without the appropriate medical 
training, they are not competent to provide probative 
evidence on a medical matter and to offer a medical opinion 
in this regard.   See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Accordingly, without the 
requisite competent evidence establishing a nexus to service, 
or to service-connected disability, the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death must be denied.  
	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December [redacted],, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

